         Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   SUSAN BYRNE,                                  :
     Plaintiff                                   :
                                                 :
   vs.                                           :     C.A. NO. 3:17-CV-01104 (VLB)
                                                 :
   YALE UNIVERSITY, INC.                         :
     Defendant                                   :     September 24, 2020
                                                 :

                Notice Regarding Leave to Conduct Limited Discovery

         Plaintiff is filing this notice regarding the Court's Ruling on Motions in

Limine (Doc. 130) and its request for Plaintiff to inform the Court as to whether

she seeks leave to conduct additional limited discovery regarding Professor Kate

Stith's audio recordings of Climate Review Interviews.

         Plaintiff's First Set of Discovery Requests to Defendant, propounded on

July 19, 2017, asked Defendant for "all documents concerning the Climate Review

of the Department of Spanish and Portuguese initiated in March 2015, including

but not limited to the Climate Review Report, interview notes and

correspondence."

         On July 27, 2020 Plaintiff conducted a limited deposition of Professor Stith

regarding the Climate Review recordings. During the deposition Professor Stith

admitted to not retaining the recordings but taking notes during the Climate

Review interviews, which are in Yale's possession, and observing co-interviewer

Barbara Goren taking notes during the Climate Review Interviews. July 27, 2020
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 2 of 11




Transcript of Deposition of Kate Stith (Excerpts attached hereto as Exhibit A) at

13, 14, 19. These notes have not been produced by Defendant.

      Consequently, Plaintiff seeks leave from the Court to re-open discovery for

the limited purposes of seeking these notes taken by Barbara Goren and

Professor Stith during the Climate Review Interviews and potentially filing a

motion to compel regarding these notes.



                            PLAINTIFF,
                            SUSAN BYRNE



                            By:             /s/ Claire M. Howard
                               Claire M. Howard (ct29654)
                               Madsen, Prestley & Parenteau, LLC
                               402 Asylum Street
                               Hartford, CT 06103
                               Tel. (860) 246-2466
                               Fax. (860) 246-1794
                               E-mail: choward@mppjustice.com
                               Attorneys for the Plaintiff
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 3 of 11




                                 CERTIFICATION


       I hereby certify that on this 24th day of September, 2020, a copy of the
foregoing was filed electronically [and served by mail on anyone unable to accept
electronic filing]. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system [or by mail to anyone unable to
accept electronic filing]. Parties may access this filing through the Court’s
system.




                                            /s/ Claire M. Howard
                                     Claire M. Howard
Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 4 of 11




   . EXHIBIT A .
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 5 of 11
7/27/2020                         Kate Stith                             Page: 1

  1                     UNITED STATES DISTRICT COURT

  2                        DISTRICT OF CONNECTICUT

  3
      ****************************)
  4   SUSAN BYRNE,
                PLAINTIFF,
  5
      VS                                     CIVIL ACTION
  6                                          NO. 3:17CV1104(VLB)
      YALE UNIVERSITY,
  7             DEFENDANT.
      ****************************)
  8

  9

 10                ALL PARTICIPANTS APPEARED VIA ZOOM

 11

 12

 13             DEPOSITION OF:         KATE STITH CABRANES

 14             DATE:                  July 27, 2020

 15             WITNESS LOCATION:      Bethany, Connecticut

 16

 17

 18

 19

 20
               Reporter:    Thea Finkelstein, RMR, CRR, CSR #126
 21

 22

 23                         Cassian Reporting, LLC
                                 21 Oak Street
 24                       Hartford, Connecticut 06106
                                  860-595-7462
 25                     scheduling@cassianreporting.com


Job No. 9951                 Cassian Reporting, LLC              (860) 595-7462
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 6 of 11   Page: 2
7/27/2020                         Kate Stith


  1                             APPEARANCES:

  2
            Representing the Plaintiff:
  3
                  MADSEN, PRESTLEY & PARENTEAU LLC
  4               402 Asylum Street
                  Hartford CT 06103
  5               860-246-2466
                  By: CLAIRE M. HOWARD, ESQ.
  6               choward@mmpjustice.com

  7

  8
            Representing the Defendant:
  9
                  JACKSON LEWIS LLP
 10               90 State House Square
                  8th Floor
 11               Hartford, Connecticut 06103
                  By:  DAVID C. SALAZAR-AUSTIN, ESQ.
 12               david.salazar-austin@jacksonlewis.com

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


Job No. 9951                Cassian Reporting, LLC               (860) 595-7462
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 7 of 11
7/27/2020                         Kate Stith                           Page: 3

  1                                  INDEX

  2   EXAMINATIONS                                                 Page

  3   Witness Name

  4   KATE STITH

  5   Direct Examination by ATTORNEY HOWARD                        6

  6   Cross-Examination by ATTORNEY SALAZAR-AUSTIN                 54

  7   Redirect Examination by ATTORNEY HOWARD                      55

  8


  9

 10

 11                         NO EXHIBITS MARKED

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


Job No. 9951                Cassian Reporting, LLC              (860) 595-7462
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 8 of 11 Page: 13
7/27/2020                         Kate Stith


  1    record of what they said.       At the time,    it was

  2    expected -- I don't know -- that the chair of the

  3    department, Rolena Adorno, would receive a copy of the

  4    Climate Review, and in case they were quoted at all,             I

  5    wanted to make sure the quotes were right.

  6                I think it's also useful to record

  7    interviews,    just as we're recording this deposition.

  8    I won't go on with my philosophy on that, but that's

  9    why I recorded.

 10            Q   And so you said a minute ago that you had an

 11    expectation of getting a copy of the department

 12    Climate Review.      Where did you form that expectation?

 13            A   Rolena Adorno expected that, as chair of the

 14    department, she would get a copy of the review.             I

 15    mentioned this because in fact she didn't get a copy,

 16    so I never had occasion to go back and look at any

 17    quotes or look at the voice recording.

 18            Q   Did you take notes during the interviews?

 19            A   I did.

 20            Q   Do you still have those notes?

 21            A   I have those notes in the possession of my

 22    attorney, or Yale's attorney.

 23            Q   And when you took notes during the Climate

 24    Review interviews, did you take notes during each and

 25    every Climate Review interview that you participated


Job No. 9951                Cassian Reporting, LLC               (860) 595-7462
       Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 9 of 11
7/27/2020                         Kate Stith                           Page: 14

  1    in?

  2          A      I took some notes for each interview.

  3             Q   How did you get the idea to record the

  4    Climate Review interviews?

  5             A   I had been a participant -- I was actually a

  6    judge on the hearing panel in previous Yale

  7    proceedings.       One was a disciplinary hearing.       Yes,

  8    I've been involved in several Yale proceedings.

  9                 I recall one disciplinary hearing in

 10    particular and one tenure review hearing, and I found

 11    it difficult to take complete notes and to ask

 12    questions at the same time.        So I thought that it made

 13    sense to -- those hearings were not recorded.            There

 14    was no transcript made.        And in one case, it became

 15    relevant exactly what a witness had said, and the

 16    hearing panel did not have the same recollection.               So

 17    I'm sort of in favor of contemporaneous recordings.

 18             Q   While you were sitting in these interviews,

 19    did you ever check your phone to make sure it was

 20    still recording properly?

  21            A   No.

  22            Q   At the end of the interviews, did you check

  23   your phone to see if it properly recorded the

  24    interview?

  25            A   Actually, during the interviews           they were


 Job No. 9951                Cassian Reporting, LLC              (860) 595-7462
      Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 10 of 11
7/27/2020                        Kate Stith                            Page: 19


  1            Q   And was Barbara Goren taking notes during

  2    Professor Echevarria's interview?

  3            A   I recall her taking notes; I don't recall if

  4    it was that interview.       I think Jamaal took more notes

  5    over the course of the summer.

  6            Q   Did you ever see, during all the interviews,

  7    Attorney Goren take notes?

  8            A   I do recall her at some point writing

  9    something down, but I don't recall her trying to take

 10    full notes.

 11            Q   And did you take notes during Professor

 12    Gonzalez Echevarria's interview?

 13            A   I took notes.    I don't recall if I took notes

 14    during the reading of the document, since he said he

 15    was going to give a copy to them and I had a copy of

 16    it, but I had taken notes in the second half hour.

 17            Q   And when you said during the summer,

 18    testified that it was during the summer that you tried

 19    to obtain the recordings on your phone, was that the

 20    summer of 2015 that you're referring to?

 21            A   Yes, it is.

 22            Q   And other than renaming the names of the

 23    recordings in the summer of 2015, did you ever try to

 24    access them?

 25            A   Not until Yale's attorneys asked me for the


Job No. 9951                Cassian Reporting, LLC              (860) 595-7462
      Case 3:17-cv-01104-VLB Document 131 Filed 09/24/20 Page 11 of 11
7/27/2020                         Kate Stith                           Page:56

  1                       CERTIFICATE OF REPORTER

  2            I, THEA FINKELSTEIN, a Registered Merit

  3    Reporter/Notary Public within and for the State of

  4    Connecticut, do hereby certify there came before me,

  5    on the July 27, 2020, the following named person, to

  6    wit:    KATE STITH CABRANES, who was by me duly

  7    sworn/affirmed to testify to the truth and nothing but

  8    the truth; that she was thereupon carefully examined

  9    upon her oath, and her examination reduced to writing

 10    under my supervision; that this deposition is a true

 11    record of the testimony given by the witness.

 12            I further certify that I am neither counsel for,

 13    related to, nor employed by any of the parties to the

 14    action in which this deposition is taken; and further,

 15    that I am not a relative or employee of any attorney

 16    or counsel employed by the parties hereto, nor

 17    financially or otherwise interested in the outcome of

 18    the action.

 19                                  WITNESS my hand and affixed my

 20    seal this August 6, 2020.

 21

 22

 23

 24                                       THEA FINKELSTEIN, RMR CRR

 25    My commission expires:       April 30, 2025


Job No. 9951                Cassian Reporting, LLC              (860) 595-7462
